DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
2. The Amendment filed on April 14, 2022 has been entered. Claims 2-3, 5-10, and 12-21 have been amended. No new claims have been added or cancelled. Thus, claims 2-21 are pending and rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 2–21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 2–21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 9–15), a machine (claims 2–8), and a manufacture (claims 16–21), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of based on an initial transaction carried out by a single user, detecting the location of various users as part of a shared transaction by: 
detecting a transaction, determining a first geo-location;
determining that the transaction is a shared transaction based at least on transaction data for the transaction, wherein the transaction data comprises a transaction time;
determining within a geo-fenced area associated with the first geolocation through a plurality of geo-locations, wherein the plurality of geo-locations are detected within the geo-fenced area during a time period associated with the transaction time; 
detecting, during the time period, user input activity within the geo-fenced area associated with the first geo-location;
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions, specifically, sales activity (e.g., based on an initial transaction carried out by a single user, detecting the location of various users as part of a shared transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Next, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. Here, the additional elements are a “device,” processor platform,” and “location detection component.” The following limitation found in claim 9 states: “pushing application data from the online transaction processor platform to the subset of devices via an application of the online transaction processor platform on the subset of devices, wherein the application data comprises an identifier for an account associated with the first device used to process the transaction” is an insignificant extra solution activity, which contains the additional elements of a “processor platform” and “device.” This step of “pushing application data from the online transaction processor platform to the plurality of devices for an application of the online transaction processor platform on the plurality of devices, wherein the application data comprises an identifier for an account associated with the first device used to process the transaction” that is being conducted is a nominal or tangential addition to the claim. This pushing of data is the gathering and transmitting of data to various devices and this data is specifically an identifier of an account associated with the first device. This is similar to the data gathering that the Federal Circuit found in CyberSource v. Retail Decisions, Inc., where information was obtained about credit card transactions so that the information can be analyzed in verifying credit card transactions. CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Similarly, the system in the current invention is obtaining user account data of the first device and this data is then being sent to the other devices.
The newly added limitation of “determining, based on the user input activity, a subset of devices from the plurality of devices that are associated with the transaction within the geo-fenced area…” is also an insignificant extra solution activity, which contains the additional element of a “device.” This step is merely the gathering of transmitting of data relating to which devices are in a certain area, similar to the data gathering that the Federal Circuit found to occur in CyberSource v. Retail Decisions, Inc. This same analysis also applies to independent claims 1 and 16 which both have the exact same limitation pertaining to the “pushing application data” as independent claim 9.
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a device,” processor platform,” and “location detection component.” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [00082-00087] of the specification). Independent claims 1 and 16 are nearly identical to independent claim 9 so the same analysis applies to those claims as well. Independent claim 1 uses additional elements such as a “processor,” “memory,” and “system” that are being used to implement the abstract idea in claim 9.
The limitations of claim 9 that state: “pushing application data from the online transaction processor platform to the plurality of devices for an application of the online transaction processor platform on the plurality of devices, wherein the application data comprises an identifier for an account associated with the first device used to process the transaction” and “determining, based on the user input activity, a subset of devices from the plurality of devices that are associated with the transaction within the geo-fenced area…” along with their combination of elements define only well-understood, routine, conventional activity. This is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984. (See MPEP § 2106.05(d) and the Berkheimer Memo). In the current invention, obtaining user account data of the first device and then that data being sent to other devices using generic elements such as a device and processor platform is a well-understood, routine and conventional activity previously known to the industry. In addition, determining information of the subset of devices that have received certain information with an area is also a well-understood, routine and conventional activity previously known to the industry. The Federal Circuit in buySAFE, Inc. v. Google, Inc. held that a computer receiving and sending information over a network is a well-understood, routine, and conventional activity. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Similarly, in the present invention, the obtaining user account data and sending that data via a processor platform (a “network”) to other devices (multiple “computers”) would constitute a well-understood, routine and conventional activity previously known to the industry. Therefore, the claimed additional elements do not amount to an inventive concept. 
Dependent claims 3–8, 10–15, and 17–21 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 3, 10, and 17 all recite nearly identical limitations that further define the abstract idea noted in claim 9 in that they describe detecting that a split transaction between two users (“an initial transfer transaction from a second device to the first device…”) has taken place. This detection of an initial transaction is what will signify that this is a shared transaction amongst a plurality of users. Dependent claims 4, 11, and 18 recite nearly identical limitations that further add additional detail to the abstract idea noted in claim 9 in that they describe how a user that is not part of the social network of the first user can still be part of a shared transaction. This is done by accessing contact data (other users’ social contacts) for a first user. This allows for the first user to be connected with the second user even though the second user is not within the social contacts data of the first user. However, the second user is associated with the shared transaction because of the location data in the same time period and transaction time with the first user. Hence, a second device associated with the second user is found via the geo-location data, which is a part of the “plurality of devices” in determining which users are part of the shared transaction. Dependent claims 5, 12, and 19 recite nearly identical limitations that further define the abstract idea noted in claim 9 in that they describe that that the shared contact has a tag in an online posted data featuring both the first user and second user in an online posting based on the location of where the shared transaction has taken place. The online posted data is further defined to be an image, a video, a social network post, or a microblogging post. Hence, the shared contact’s online posted data along with geo-location data pertaining to where the shared transaction has taken place is then used to determine the association of the first user with the second user in a shared transaction. Dependent claims 6, 13, and 20 recite nearly identical limitations that add additional detail to the abstract idea noted in claim 9 in that they describe that the initial transfer transaction from the second to the first device includes the transfer of account credentials and identification information. This means that along with the transfer of funds from the second user to the first, transaction information is also transferred from the second device to the first device and this is prior detection of a shared transaction. This transfer information allows for the proper association of the transfer of funds between the devices. Dependent claims 7, 14, and 21 recite nearly identical limitations that add additional detail to the abstract idea noted in claim 9 in that they describe that the what the account credentials entails. The credentials include the use of a token which is used to authenticate the first user of the first device. This use of the token ensures veracity of the first user of a transaction so that it is proper. Dependent claims 8 and 15 both recite nearly identical limitations that add additional detail to the abstract idea noted in claim 9 in that they describe that there is an initial transfer transaction request from the second device to the first device for sharing contact and geo-location data prior to determining there is a shared transaction. Sharing this data with the first device from the second allows for a shared transaction to take place based on location data as well as social contact data.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).


Response to Arguments
5.  Applicant’s arguments filed on April 14, 2022 have been fully considered. 
As a result of Applicant’s amendments and arguments, the pending 35 U.S.C. §103 rejection is hereby withdrawn. Applicant’s argument that JAIN nor Chiarella fail to disclose all of the limitations of claims 1, 9, and 16 is persuasive. The newly added limitations to the independent claims stating “detecting, during the time period, one or more user inputs or one or more user navigations in one or more mobile application on the plurality of devices within the geofenced area associated with the first geo-location” and “determining, based on the one or more user inputs or the one or more user navigations, a subset of devices from the plurality of devices that are associated with the transaction within the geo-fenced area” both are not disclosed by JAIN, Chiarella, or other prior art that has been cited. Although Chiarella discloses transactions that can be implemented using geo-location data, it does not disclose the current application’s utilization of user input activity in order to detect and determine a subset of devise within a certain geo-fenced area at a specific timeframe.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “the specific limitations of the claims are directed to improving application data input in a fast and coordinated manner without requiring manual efforts.” (See Applicant’s Arguments, p. 12). However, detecting various devices based on a location is not an improvement to computer technology. It is merely the detection of certain kind of data. Nothing is being done with this data apart from it being collected. 
Applicant also relies on Example 42 of the 2019 PEG in making the assertion that the current claims for this invention are similar to Example 42’s claims. However, this is incorrect. Example 42’s claims describe how data is being converted from a non-standardized format to a standardized format that can then be easily shared and seen by multiple parties regardless of what computer hardware and software are being used. This is not the case with regards to the claims of the current invention. Instead, the current invention has no data conversion whatsoever. It merely has data detection for when a certain set of devices is within a certain area. This is different than Example 42’s claims. 
Applicant also argues that “the amended claims include several limitations that amount to significantly more than the alleged abstract idea when "the elements taken individually and in combination," as required under the current guidance.” (See Applicant’s Arguments, p. 14). However, the additional elements in the claims do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). There is no specialized hardware or software being used to carry out the processes of the current invention.  
Therefore, the rejection under 35 U.S.C. §101 is maintained. 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Zhao (U.S. Pub. No. 2014/0351118) teaches a method for providing multi-payer, location-based payments which includes detecting at least one mobile device using an NFC device. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696